DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendment filed 6/30/2021 has been entered and considered.  The Examiner agrees that Applicants’ amendment overcomes the art rejections contained in the Non-Final Office Action mailed on 3/31/2021.   A new search was conducted based on the amended claims, and no new art was found.  Thus, this application is hereby allowed.
  
Allowable Subject Matter
Claims 26-50 are hereby allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 
	forming a first trench and a second trench through the source, channel, and drain materials, the first trench substantially parallel to the second trench and spaced apart by a single fin comprising the source, channel, and drain materials; depositing an oxide into a bottom portion of the first trench and a bottom portion of the second trench; depositing a gate dielectric material in the first trench, over the oxide, adjacent to a first side of the fin, and adjacent to a second side of the firnand depositing a gate material in the first trench and in the second trench, and adjacent to en-the gate dielectric material; and planarizing the gate material within the first trench and second trench with the fin, as recited in claim 26; 
an elongated first trench and a second trench extending through and defined by the source, channel, and drain materials, wherein the first trench is substantially parallel to the second trench and spaced apart by a single fin comprising the source, channel, 
a first trench and a second trench extending through the source, channel, and drain materials, wherein the first trench is substantially parallel to the second trench and spaced apart by a single fin comprising the source, channel, and drain materials; an oxide in a bottom portion of the first trench and a bottom portion of the second trench; a gate dielectric material over the oxide in the first trench and the second trench, the gate dielectric adjacent to a first side of the fin and adjacent to a second side of the fin; and gate material in the first trench and in the second trench, the gate material adjacent to the gate dielectric material that is adjacent to the first and second sides of the fin, as recited in claim 46. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT G BACHNER/Primary Examiner, Art Unit 2898